Pee Cetkiam,
An appeal from an order refusing a liquor license brings up nothing for review which would not have been brought up by certiorari prior to the Act of May 9, 1889, P. L. 158. It does not bring up the evidence nor the rulings of the court upon questions of evidence. There is no mode provided by law for bringing them upon the record. The discretionary power to grant or refuse liquor license applications is vested exclusively *98in tbe court of quarter sessions. When the legislature shall deem it wise, if it ever shall, to invest the appellate courts with power to review such proceedings upon their merits, they will undoubtedly provide a mode whereby the evidence and rulings made on the hearing may be brought upon the record. Until such mode is provided our investigation upon appeal must necessarily be confined to the record. Finding no error or irregularity in the record and no abuse of discretion being apparent, it is our plain duty to affirm the order. We have held in numerous cases that the court need not set -forth in the order its reasons for refusing the license; if it does not set them forth it will be presumed that the license was refused for a legal reason and not arbitrarily. See Netter’s License, 11 Pa. Superior Ct. 566, and cases there cited, and Hilleman’s License, 11 Pa. Superior Ct. 567. Bub here the order quoted in the first assignment shows affirmatively that the license was refused for a legal reason.
All the assignments are overruled and the order is affirmed.